Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


William Dale Culpepper, Appellant                     Appeal from the 76th District Court of
                                                      Camp County, Texas (Tr. Ct. No. 05-086).
No. 06-13-00097-CR         v.                         Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, William Dale Culpepper, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JUNE 19, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk